UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 13, 2013 Ohr Pharmaceutical, Inc. (Exact name of registrant as specified in its charter) Delaware 333-88480 #90-0577933 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 489 5th Ave, 28th Floor, New York, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212)-682-8452 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 13, 2013, the Company’s Board of Directors awarded a $25,000 bonus to each of Irach Taraporewala and Sam Backenroth for performance for the first half of 2013. Item 9.01. Financial Statements and Exhibits. On June 13, 2013, the Board of Directors of the Company adopted a compensation committee charter and designated three independent directors, Thomas Riedhammer, Ira Greenstein and June Almenoff, to serve on the committee. Exhibit No. Description Compensation Committee Charter Adopted on June 13, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OHR PHARMACEUTICAL, INC. Dated: June 19, 2013 By: /s/ Irach Taraporewala Dr. Irach Taraporewala, President and CEO
